DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 16, applicant claims “applying the film during the injection molding”.   Claim 15, from which claim 16 depends, claims “the one or more decorative layers comprise at least one of a paint, a physical vapor deposition (PVD) metalloid, a film, and a post-transition metal.”  Thus, it is unclear if claim 16 is narrowing the invention such that it must include a film or if the claim is simply narrowing how the film is applied if it is the type of decorative layer selected as one or more of the decorative layers.  For the purposes of examination below, the examiner has treated claim 16 as narrowing how the film is applied if it is the type of decorative layer selected. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (European Patent Publication 1,045,471A1) in view of Purinton (US Patent 6,107,976).
	Re claim 1, Ashihara discloses a system for a vehicle, the system comprising a body component of the vehicle (a grill, 1) and a radar device (3) arranged behind the body component and configured to transmit/receive radar waves therethrough.
	Re claim 2, the body component is a radome (as shown in the figure).
	Re claim 3, the radome consists only of the foam (4, see paragraph 0022).
	Re claim 7, the grille bars consist only of the foam (4, see paragraph 0022).
	Ashihara does not teach the foam being a microcellular foam.
	Purinton teaches the use of microcellular foam in a radome (see column 17, line 14-21).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a foam body component and grille bars, such as that disclosed by Ashihara, to be constructed of microcellular foam, as taught by Purinton, in order to increase the impact resistance of the device which would be subject to road debris during use.  
Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (European Patent Publication 1,045,471A1) in view of Purinton (US Patent 6,107,976), as applied to claims 1-3 and 7 above, and further in view of Tokoro (Japanese Patent Publication 2004301592A).
	Ashihara and Purinton disclose all the limitation of the claims, as applied above, except for the radome including a decorative paint layer.
	Tokoro teaches applying a decorative paint layer (see paragraph 0017) to a foam radome (see paragraph 0021).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a radome, such as that disclosed above, to have a decorative paint layer, as taught by Tokoro, in order to enhance the appearance of the device for aesthetic reasons, as suggested by Tokoro. 

Claims 10-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (European Patent Publication 1,045,471A1) in view of Purinton (US Patent 6,107,976) as applied to claim 1-3, 6, and 7 above, and further in view of Worthen (US Patent Application Publication 2017/0264009A1) and Suzuki (US Patent 10,513,052).
	Ashihara and Purinton teach all the limitations of the claims, as applied above, except for 
obtaining a molten resin, introducing a gas or a chemical foaming agent into the molten resin to form a microcellular foam, injecting molding the microcellular foam by injecting the microcellular foam into a mold to form the body component, removing the body component from the mold, and induction heating within the mold during the injection molding to increase a surface quality of the base component.
	Worthen teaches obtaining a molten resin, introducing a gas or a chemical foaming agent into the molten resin to form a foam, injecting molding the foam by injecting the foam into a mold to form the body component, and removing the body component from the mold (see paragraph 0021-0024). 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a radome, such as that disclosed above, by obtaining a molten resin, introducing a gas or a chemical foaming agent into the molten resin to form a foam, injecting molding the foam by injecting the foam into a mold to form the body component, and removing the body component from the mold, as taught by Worthen, in order to form the device in a well known and understood manner that allows including strengthening films if desired. 
	Suzuki teaches induction heating within a mold during injection molding to increase a surface quality of a base component (see column 37, line 64 to column 38, line 5).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a radome, such as that disclosed above, by induction heating within the mold during the injection molding to increase a surface quality of the base component, as taught by Suzuki, in order to provide a clean appearance to the device.

Claims 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (European Patent Publication 1,045,471A1) in view of Purinton (US Patent 6,107,976), Worthen (US Patent Application Publication 2017/0264009A1), and Suzuki (US Patent 10,513,052) as applied to claims 10-13, 17, and 18 above, and further in view of Tokoro (Japanese Patent Publication 2004301592A).
	Ashihara and Purinton, Worthen, and Suzuki disclose all the limitation of the claims, as applied above, except for the radome including a decorative paint layer.
	Tokoro teaches applying a decorative paint layer (see paragraph 0017) to a foam radome (see paragraph 0021).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a radome, such as that disclosed above, to have a decorative paint layer, as taught by Tokoro, in order to enhance the appearance of the device for aesthetic reasons, as suggested by Tokoro. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle radomes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
August 31, 2022